MEMORANDUM**
Ruben Cossyleon-Becerra is challenging his guilty plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326(a), with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cossyleon-Becerra contends that due process requires the government to notify him that his legal permanent resident (“LPR”) status was revoked, and that the district court, therefore, erred by denying his pretrial motion to include a jury instruction requiring a finding that such notification was mailed to his last known address. To the extent that the defendant hasn’t waived his right to appeal the district court’s denial of his pretrial motion, we conclude that the district court properly rejected Cossyleon-Becerra’s proposed instruction because the record shows that he was adequately notified that his LPR status was terminated upon deportation. See United States v. Reyna-Tapia, 294 F.3d 1192, 1196 (9th Cir.2002).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellee's unopposed motion to expand the record filed on April 10, 2002 is granted.